DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 08/09/2021 has been entered.  Claims 1, 3-7, and 21-23 have been amended.  Claim 2 has been cancelled.  Claims 1, 3-8, and 17-28 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 17, 18, 20-22, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2019/0249838).
Regarding claim 1, Wang discloses a light fixture comprising: 
a light receiver (3 and 27, Figs. 2 and 4); 
an electrically-powered light source (32, Fig. 4) coupled to the light receiver; and 
a vessel (21, Fig. 4) containing a liquid (water, Paragraph 0017); 

wherein the vessel is configured such that light emitted from the light source passes through the liquid contained within the vessel (Fig. 4).

Regarding claim 3, Wang discloses the vessel defines a hollow inner area (Fig. 4) that is configured to receive and contain the liquid (Paragraph 0017 specifically called a moving liquid), wherein the light guide is positioned at least partially within the hollow inner area of the vessel such that the vessel circumferentially surrounds at least a portion of the light guide (Fig. 4).

Regarding claim 4, Wang discloses the light receiver is configured to position the light source outside of the vessel (Fig. 4).

Regarding claim 5, Wang discloses the light guide is attachable to the light receiver (Fig. 3, specifically the light guide sits inside the groove 25), wherein the vessel is independently removable from the light fixture without removing the light guide from the light receiver (Fig. 3).

Regarding claim 6, Wang discloses an attachment ring (attachment ring and 25, Fig. 3 provided below) configured to attach the light receiver (27, Fig. 2) to the light guide.

    PNG
    media_image1.png
    490
    774
    media_image1.png
    Greyscale

(Wang, Fig. 3, modified to show important aspects to claim 6 and annotated)
Regarding claim 7, Wang discloses the light guide comprises an attachment member (22, Fig. 4) configured to independently attach the light guide (Fig. 4) to both the vessel and the light receiver (Fig. 4).

Regarding claim 17, Wang discloses the vessel defines one opening (opening in 21 directly connected to 22) through which the liquid can enter into and exit from the vessel.

Regarding claim 18, Wang discloses the light receiver (3 and 27, Fig. 4) comprises a light socket (27 and the wires shown in Fig. 4) that is configured to secure and transmit power to the light source (specifically, 27 secures the light source and the wires transmit the power to the light source).

Regarding claim 20, Wang discloses a mounting structure (bottom of 3, Fig. 4) configured to mount the light fixture to a support structure (specifically most flat horizontal table surfaces would work).

Regarding claim 21, Wang discloses when the vessel is attached to the light guide, the inner area is fully enclosed (Fig. 4).

Regarding claim 22, Wang discloses the light source is positioned along a top end (the end corresponding to the light source, Fig. 4) of the light guide to transmit light into the light guide (specifically there are no other required direction based limitation to base this limitation on).

Regarding claim 25, Wang discloses the vessel comprises an outer wall (21, Fig. 4) that defines the hollow inner area (inside of 21, Fig. 4) and comprises a spout (the spout being the walls around the opening of 21, Fig. 4) through which the hollow inner area is accessible, wherein at least a portion of the light guide is insertable into the spout (Fig. 4).

Regarding claim 28, Wang discloses a spout (the opening of 21, Fig. 4 below) of the vessel is positioned radially between the attachment member and the light guide (specifically fig. 4 shows that the vessel is radially positioned between some of the attachment member and the light guide).

    PNG
    media_image2.png
    1109
    746
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0249838).


    PNG
    media_image3.png
    617
    745
    media_image3.png
    Greyscale

(Wang, Fig. 4, reproduced and annotated)
Regarding claim 8, Wang teaches the attachment member (21, Fig. 4) is configured to attach to the vessel and configured to attach to the light receiver via an attachment ring (Fig. 4).
Wang fails to teach the attachment method.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the attachment member comprises inner threads configured to attach to the vessel and outer threads configured to attach to the light receiver via an attachment ring, given that threaded connections are very common connections which provide a strong connection well still allowing removal in order to add water or change an image inside of the vessel.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0249838) in view of Lee et al. (US 2008/0025026 Hereinafter Lee).
19, Wang fails to teach the vessel is translucent such that the light from the light source radiates through the vessel.
Lee teaches that the vessel (20, Fig. 1) is translucent (Paragraph 00021) such that the light from the light source (55, Fig. 1) radiates through the vessel.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the vessel of Wang be translucent as taught by Lee, in order to provide a more even light distribution as well a more aesthetically pleasing illumination from the device.

Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0249838) in view of J.W. Webb (US 1464894).
Regarding claim 23, Wang fails to explicitly teach the light guide comprises a seal member configured to fluidly seal the light guide to the vessel.
Webb teaches the light guide (13, Fig. 2, paragraphs 104 and 105, specifically its transparent glass that guides the light from one side to the other) comprises a seal member (6, Fig. 3)  configured to fluidly seal the light guide to the vessel(4, Fig. 2, line 94).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a seal member to Wang to fluidly seal the light guide to the vessel as taught by Webb, in order to provide an explicit teaching of a seal that would be needed around the bottom of the vessel in order to prevent liquid/water from exiting the vessel.

Regarding claim 24 Wang fails to explicitly teach the seal member is configured to be positioned around the light guide.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a seal member to Wang around the light guide as taught by Webb, in order to provide an explicit teaching of a seal that would be needed around the bottom of the vessel in order to prevent liquid/water from exiting the vessel.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0249838).
Regarding claim 26, Wang teaches the light guide being smaller than the inner diameter of the spout given that it is inside of the vessel and spout.
Wang fails to explicitly teach the light guide comprises a tube, the outer diameter of the tube is smaller than the inner diameter of the spout.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have reshaped the light guide of Wang to be a tube, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as a tube. 

Allowable Subject Matter
Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest a light fixture with a light receiver, a light source, a vessel containing liquid, a light guide configured to guide and transmit light emitted from the light source into the vessel along the entire length, width, and depth of the light guide, the vessel is configured such that light emitted from the light guide passes through the liquid within the vessel, an attachment ring configured to attach the light receiver to the light guide, a top portion of an inner surface of the attachment right is configured to threadably attach to an outer surface of the light receiver, and a bottom portion of the inner surface of the attachment right is configured to threadably attach to an outer surface of the light guide as specifically called for the claimed combinations.
The closest prior art, Wang (US 2019/0249838) teaches several limitation and their specifics as rejected above.
However, Wang fails to disclose a top portion of an inner surface of the attachment ring is configured to threadably attach to an outer surface of the light receiver, and a bottom portion of the inner surface of the attachment ring is configured to threadably attach to an outer surface of the light guide as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Wang reference in the manner required by the claims.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 17-26, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically the Wang reference is being used but in a different manner where the opaque layer is no longer used as part of the light guide. Therefore the Argument does not apply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/            Examiner, Art Unit 2875                                                                                                                                                                                            
/ALEXANDER K GARLEN/            Primary Examiner, Art Unit 2896